Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 16, 19-21, and 25-57 are pending.
Claims 33-38 are withdrawn.
Claim 16 is currently amended.
Claims 16, 19-21, 25-32, and 39-57 are under examination on the merits.

Rejections Maintained
35 U.S.C. 112(a)
The rejection of claims 16, 19-21, 25-32, 39-49, 56, and 57 under 35 U.S.C. 112(a) or 35
U.S.C. 112 (pre-ATA), first paragraph, as failing to comply with the written description
requirement, is maintained.

Allowable Subject Matter
Claims 50-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In Applicant Arguments, dated 12/06/2022, Applicant asserts that “claim 16 now
recites an anti-CD138 antibody molecule comprising a specified set of CDR sequences, in which the LCDR1 comprises the amino acid sequence of SEQ ID NO: 352 or an amino acid sequence that differs by 1 conservative amino acid substitution therefrom, and which binds to human CD 138 with a dissociation constant (Kd) of less than 100 nM. In other words, claim 16, as presently amended, is not directed to any possible conservative substitutions within LCDR1, but only to the subset of conservative substitutions in LCDR1 that maintain the antibody’s binding affinity for human CD138 at a Kd less than 100 nM. The instant specification provides sufficient description of antibody molecules having the property of binding to human CD138 with the affinity recited in amended claim 16. As such, the instant specification provides adequate support for the genus of antibody molecules having the structural functional properties recited in amended claim 16. The structure features that are common amongst the species within the scope, such as the CDR sequences, are clearly described in the specification and recited in the claim so as to allow a person of ordinary skill in the art to recognize the genus members. Accordingly, a person skilled in the art would recognize that Applicant had possession of the claimed antibody molecules at the time of filing.”
Applicant’s arguments have been fully considered but are not deemed persuasive. At [0159] of the published application, it is disclosed that “‘conservative amino acid substitution’ is one in which the amino acid residue is replaced with an amino acid residue having a similar side chain. Families of amino acid residues having similar side chains have been defined in the art. These families include amino acids with basic side chains (e.g., lysine, arginine, histidine), acidic side chains (e.g., aspartic acid, glutamic acid), uncharged polar side chains (e.g., glycine, asparagine, glutamine, serine, threonine, tyrosine, cysteine), nonpolar side chains (e.g., alanine, valine, leucine, isoleucine, proline, phenylalanine, methionine, tryptophan), beta-branched side chains (e.g., threonine, valine, isoleucine) and aromatic side chains (e.g., tyrosine, phenylalanine, tryptophan, histidine).” This passage does not demonstrate possession of the claimed genus of anti-CD138 antibodies comprising LCDR1 (SEQ ID NO: 352) variants that differ by one conservative amino acid substitution, wherein the antibody molecule binds to human CD138 with a Kd of less than 100nM, at least because the specification does not disclose a representative number of examples of LCDR1 (SEQ ID NO: 352) variants that differ by one conservative amino acid substitution, wherein the antibody molecule binds to human CD138 with a Kd of less than 100nM. The specification also provides no defining characteristics, i.e., LCDR1 amino acid sequences, of sequences of variants of LCDR1 (SEQ ID NO: 352) that possess the functional characteristic of binding to human CD138 with a Kd of less than 100nM. Furthermore absent empirical determination, one skilled in the art would be unable to readily envision which conservative amino acid substitution variants of SEQ ID NO: 352 are capable of binding to human CD138 with a Kd of less than 100nM. As indicated in the Non-Final Rejection, dated 06/07/2022, Lee et al. teach the PGT145 class of antibodies that target HIV-1 Env, see throughout. Lee et al. teach that the most variable CDR segment among PGT145-family members is LCDR1, see 693. At p. 697, Lee et al. teach that LCDR1 exhibits the greatest variability in length and sequence among PGT145-family members. Importantly at p. 693, Lee et al. teach that a single semi-conserved LCDR1 amino acid substitution, specifically Y32A, resulted in a large drop in antibody neutralization. Based upon these teachings, one skilled in the art would appreciate that a single LCDR1 amino acid substitution may significantly affect the biological properties of a variant antibody. Accordingly it is submitted that one skilled in the art would be unable to determine which amino acid residues comprised within SEQ ID NO: 352 may be substituted such that an antibody comprising an LCDR1 SEQ ID NO: 352 variant is capable of binding to human CD138 with a Kd of less than 100nM. It is further noted that Applicant has not provided a representative number of examples of SEQ ID NO: 352 variants that comprise a conservative amino acid substitution, wherein said variant is capable of binding to human CD138 with a Kd of less than 100nM, nor has Applicant identified amino acid residues comprised within SEQ ID NO: 352 where variability may tolerated. As such the rejection of the claims under 35 U.S.C. 112(a) has been maintained.
Applicant is informed that the rejection of the claims under 35 U.S.C. 112(a) may be overcome by amending part (b) of claim 16 to recite a light chain variable region (VL), wherein the VL comprises three light chain complementarity determining regions (LCDR1, LCDR2, and LCDR3), wherein the VL comprises: an LCDR1 comprising the amino acid sequence of SEQ ID NO: 352; an LCDR2 comprising the amino acid sequence of SEQ ID NO: 353; and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 354.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642